DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, 8-9, 11, 16-17, 22-27 and 29 in the reply filed on 10/4/21 is acknowledged.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The examiner would like to point out that in claim 1, all the applicant is claiming is a sleeve and its details.  Anything that states “configured for” is not positively recited and need only be able to perform it and does not have to actually be disclosed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9, 16-17, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Saalfrank US 2,856,857.
	Regarding claim 1, Saalfrank discloses an apparatus, comprising: a sleeve 42 configured for installation within a horizontal bore (in 44, viewed from the side makes it horizontal) formed in a fluid end housing 44, the horizontal bore having a longitudinal axis, the sleeve comprising: a first portion (upper narrower part of 42 in Figs. 1 and 3-4) joined to a second portion (lower wider part of 42 in Figs. 1 and 3-4); in which the first portion has an outer diameter, D1; in which the second portion has an outer diameter, D2; in which the diameter D2 is greater than the diameter D1 (Figs. 1 and 3-4), such that upon installation of the sleeve within the horizontal bore, the difference between the diameters prevents further movement of the sleeve into the fluid end housing along the longitudinal axis (Figs. 1 and 3-4 in which the lower wider part contacts end of 44); 
a first outer surface joined to the first portion, and a second outer surface joined to the second portion, in which a length of the sleeve is bounded by the first and second outer surfaces (see Fig. 1), in which the first and second portions define a central passage (Figs. 1 and 3-4 in which the plunger 40 and packing) configured to receive a 
	Regarding claim 2, in which the first portion has an inner diameter, D3; in which the second portion has an inner diameter, D4; and in which D4 is greater than D3 (Figs. 1 and 4, the first portion has a narrower inner diameter than the second portion).
	Regarding claim 4, in which the diameter D1 is constant along a length of the first portion (Figs. 1 and 4).
	Regarding claim 5, in which the diameter D2 is constant along a length of the second portion (Figs. 1 and 4).
	Regarding claim 9, in which the first portion is joined to the second portion at a right angle (Figs. 1 and 4).
	Regarding claim 16, in which the diameter D3 is constant along a length of the first portion (Figs. 1 and 4).

	Regarding claim 22, a fluid end assembly, comprising: a fluid end housing 44 having an external surface (outside) and an internal chamber (inside) (Figs. 1 and 3-4); a horizontal bore (in 44) formed within the fluid end housing and having a longitudinal axis; and the apparatus of claim 1 installed within the horizontal bore.
	Regarding claim 23, a plurality of packing seals installed within the second portion of the sleeve; and a reciprocating plunger disposed at least partially within the central passage of the sleeve and within the plurality of packing seals (Figs. 1 and 3-4 show two piece packing seal 43 in which is the bottom piece which has threads and upper piece is pressed on by the threaded piece).
	Regarding claim 24, in which no portion of the plurality of packing seals is installed within the first portion of the sleeve (Figs. 1 and 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 26, and also claims 1-2, 4-5, 9, 16-17, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalfrank US 2,856,857 in view of Mohr US 1,995,395.
	Regarding claim 3, Saalfrank lacks the first portion also has an inner diameter D5, in which D3 is greater than D5.  Mohr discloses the first portion also has an inner diameter D5, in which D3 is greater than D5 (Fig. 1, D5 is the narrowest portion of the first portion which has the constant inner diameter that almost touches the plunger 13 in between the tapers in which either may be D3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saalfrank to have an inner diameter D5, in which D3 is greater than D5 as disclosed by Mohr as a matter of simple substitution of inner diameters.
	Regarding claim 26 and also claim 1, Saalfrank lacks a retainer attached to the fluid end housing and engaging the sleeve, the retainer configured to secure the sleeve within the horizontal bore.  Mohr discloses a retainer 16 attached to the fluid end .
Claims 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalfrank US 2,856,857 in view of Bircann et al. US 5,685,519 
or 
Saalfrank US 2,856,857 in view of Mohr US 1,995,395 in view of Bircann et al. US 5,685,519.
	Regarding claim 3, Saalfrank lacks the first portion also has an inner diameter D5, in which D3 is greater than D5.  Bircann discloses the first portion also has an inner diameter D5, in which D3 is greater than D5 (Fig. 2, D5 is the narrowest portion of the first portion at the end of 56 that almost touches the plunger 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saalfrank to have an inner diameter D5, in which D3 is greater than D5 as disclosed by Bircann as a matter of simple substitution of inner diameters.
	Regarding claim 6, Saalfrank lacks the first portion has an inner surface, and in which at least a portion of the inner surface has a convex shape.  Bircann discloses the first portion has an inner surface, and in which at least a portion of the inner surface has 
	Regarding claim 11, Saalfrank lacks an outer surface of the first portion includes a tapered surface.  Bircann discloses an outer surface of the first portion includes a tapered surface (at bottom of 56 that tapers towards the plunger 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saalfrank to have an outer surface of the first portion includes a tapered surface as disclosed by Bircann as a matter of simple substitution of shapes of a surface.
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalfrank US 2,856,857 in view of Smith US 4,077,102 
or 
Saalfrank US 2,856,857 in view of Mohr US 1,995,395 in view of in view of Smith US 4,077,102.
	Regarding claim 8, Saalfrank discloses the second portion has an outer surface but lacks a groove is formed in the outer surface of the second portion for housing a seal.  

	Regarding claim 25, Saalfrank lacks an endless groove formed in the fluid end housing such that the groove surrounds the horizontal bore; and a seal positioned within the groove and engaged with an outer surface of the first portion of the sleeve.
Smith discloses an endless groove (at 58) formed in the fluid end housing 22 such that the groove surrounds the horizontal bore; and a seal 58 positioned within the groove and engaged with an outer surface of the first portion 44 of the sleeve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an endless groove and seal in the fluid end housing of Saalfrank to engage the first sleeve portion as disclosed by Smith in the fluid end housing at the first sleeve portion of Mohr as a matter simple substitution and/or to provide better sealing as a groove with a seal provides less leakage between parts.
Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalfrank US 2,856,857 in view of King et al. US 5,073,096 
or 
Saalfrank US 2,856,857 in view of Mohr US 1,995,395 in view of in view of King et al. US 5,073,096.

	Regarding claim 29, Saalfrank lacks an outer surface of the first portion is configured to engage a seal installed within the fluid end housing.  King discloses an outer surface of the first portion is configured to engage a seal installed within the fluid end housing (Fig. 1, outer surface of first portion 62 engages a seal 60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saalfrank to have a seal engage the first portion as disclosed by King as a matter of simple substitution and/or to provide extra sealing to better prevent leakage. 

Response to Arguments
Applicant's arguments filed 10/4/21 have been fully considered and the arguments to the 102 rejections and accompanying 103 rejections to Mohr and Bircann were persuasive and those rejection having been removed but the arguments to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921